UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-190067 DOCASA, INC. (f/k/a FWF Holdings, Inc.) (Exact name of Registrant as specified in its charter) Nevada 47-1405387 (State of incorporation) (IRS Employer ID Number) 1901 North Roselle Road, Suite 800
